Exhibit 10.12

VALERO GP, LLC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective July 1, 2006



--------------------------------------------------------------------------------

VALERO GP, LLC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS

 

         Page ARTICLE I   DEFINITIONS    2 1.1     Accrued Benefit    2 1.2    
Actuarial Equivalent or Actuarially Equivalent Basis    2 1.3     Board of
Directors    2 1.4     Change in Control    2 1.5     Code    4 1.6     Company
   4 1.7     Committee    4 1.8     Covered Compensation    4 1.9     Credited
Service    4 1.10   Eligible Earnings    5 1.11   Final Average Compensation   
5 1.12   Monthly Covered Compensation    5 1.13   Monthly FICA Amount    5 1.14
  Normal Retirement Date    5 1.15   Participant    5 1.16   Pension Plan    6
1.17   Pension Plan Benefit    6 1.18   Plan    6 1.19   Plan of Deferred
Compensation    6 1.20   Plan Year    6 1.21   Prior Pension Plan    6 1.22  
Prior Pension Plan Benefit    6 1.23   Rules    6 1.24   Securities Act    6
1.25   Separation from Service    6 1.26   Subsidiary    6 1.27   Surviving
Spouse    7 1.28   Trust    7 1.29   Trustee    7 ARTICLE II   ELIGIBILITY    7
2.1     Eligibility    7 2.2     Frozen Participation    7 2.3     Renewed
Eligibility    7

 

i



--------------------------------------------------------------------------------

ARTICLE III    VESTING    8 ARTICLE IV    RETIREMENT BENEFIT    8 4.1     
Calculation of Retirement Benefit    8 4.2      Form and Time of Payment    9
4.3      Modification of Pension    9 4.4      Delay of Certain Payments    9
ARTICLE V    PRERETIREMENT SPOUSAL DEATH BENEFIT    10 5.1      Death Prior to
Commencement of Benefits    10 5.2      Death After Commencement of Benefits   
10 5.3      Beneficiary Designation Prohibited    10 ARTICLE VI    PROVISIONS
RELATING TO ALL BENEFITS    10 6.1      Effect of This Article    10 6.2     
Termination of Employment    10 6.3      No Duplication of Benefits    10 6.4  
   Forfeiture For Cause    10 6.5      Forfeiture for Competition    11 6.6     
Expenses Incurred in Enforcing the Plan    11 6.7      No Restrictions on any
Portion of Total Payments Determined to be Excess Parachute Payments    11 6.8  
   Benefits Upon Re-employment    11 ARTICLE VII    ADMINISTRATION    11 7.1  
   Committee    11 7.2      Powers of the Committee    11 7.3      Committee
Discretion    12 7.4      Reliance Upon Information    12 ARTICLE VIII   
ADOPTION BY SUBSIDIARIES    12 8.1      Procedure for and Status After Adoption
   12 8.2      Termination of Participation By Adopting Subsidiary    13
ARTICLE IX    AMENDMENT AND/OR TERMINATION    13 9.1      Amendment or
Termination of the Plan    13 9.2      No Retroactive Effect on Annual Benefits
   13 9.3      Effect of Termination    13 9.4      Effect of Change in Control
   13 ARTICLE X    FUNDING    14 10.1    Payments from Trust    14 10.2    Plan
May Be Funded Through Life Insurance    14 10.3    Funding of Rabbi Trust    14
10.4    Ownership of Assets; Release    14 10.5    Reversion of Excess Assets   
15 10.6    Participants Must Rely Only on General Credit of the Companies    15

 

ii



--------------------------------------------------------------------------------

ARTICLE XI    MISCELLANEOUS    15 11.1      Responsibility for Distributions and
Withholding of Taxes    15 11.2      Limitation of Rights    16 11.3     
Resolution of Disputes    16 11.4      Distributions to Incompetents    16
11.5      Nonalienation of Benefits    16 11.6      Severability    17 11.7     
Notice    17 11.8      Gender and Number    17 11.9      Governing Law    17
11.10    Effective Date    17

 

iii



--------------------------------------------------------------------------------

VALERO GP, LLC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

The Valero GP, LLC Supplemental Executive Retirement Plan (hereinafter referred
to as the “SERP” or the “Plan”) is hereby established effective July 1, 2006 for
the purpose of providing certain highly compensated, management personnel of
Valero GP, LLC and its subsidiaries (hereinafter collectively referred to as the
“Company”) a supplement to the retirement benefit they may otherwise receive
under the Valero GP, LLC Pension Plan (the “Pension Plan”) and the Valero Energy
Corporation Pension Plan (“Prior Pension Plan”).

Benefits under the Plan are limited to a select group of management or other
highly compensated employees. The Plan is not intended to constitute either a
qualified plan under the provisions of Section 401 of the Code or a funded plan
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

The Plan is established in connection with a spin-off from the Valero Energy
Corporation Supplemental Executive Retirement Plan (“Predecessor SERP”) of the
benefits accrued under such Predecessor SERP with respect to eligible Employees
of the Company. In this connection, it is the intent of the Company that this
Plan not constitute a new nonqualified deferred compensation plan, but rather
merely an assumption and continuation of the Predecessor SERP, effective as of
July 1, 2006, with respect to eligible Employees of the Company who have accrued
a benefit under the Predecessor SERP. The original effective date of the
Predecessor SERP was January 1, 1983.

The Company has established the Pension Plan effective as of July 1, 2006, to
provide defined benefit pension benefits to eligible Employees of the Company,
with respect to future service. Effective as of July 1, 2006, eligible Employees
of the Company will cease accruing additional benefits under the Prior Pension
Plan and the Prior SERP. It is the intent of the

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              1  



--------------------------------------------------------------------------------

Company that this Plan shall assume the liabilities of the Prior SERP as of
July 1, 2006, with respect to eligible Employees of the Company, and shall
provide a single, nonqualified defined benefit to eligible Employees for their
pre-July 1, 2006 benefit accruals under the Predecessor SERP and their
post-July 1, 2006 benefit accruals under this Plan.

It is the intent of the Company and Valero Energy Corporation (“VEC”) that this
Plan be maintained by the Company for the benefit of eligible Employees of the
Company and that, from and after the effective date hereof, this spin-off plan
and the Company shall be solely liable for all benefits due such eligible
Employees under this Plan and the Predecessor SERP.

ARTICLE I

DEFINITIONS

All defined terms used in the Pension Plan shall have the same meaning for this
Plan, except as otherwise set forth below.

1.1 Accrued Benefit. “Accrued Benefit” means, as of any given date of
determination, the Retirement benefit calculated under Section 4.1 with Final
Average Compensation, but with the offsets for the aggregate benefits provided
under the Pension Plan and the Prior Pension Plan, and Credited Service
determined as of the particular date.

1.2 Actuarial Equivalent or Actuarially Equivalent Basis. “Actuarial Equivalent”
or “Actuarially Equivalent Basis” means an equality in value of the aggregate
amounts expected to be received under different forms of payment based on the
same mortality and interest rate assumptions. For this purpose, the mortality
and interest rate assumptions used in computing benefits under the Pension Plan
will be used. If there is no Pension Plan, then the actuarial assumptions to be
used for purposes of this Plan will be those actuarial assumptions deemed
appropriate by the actuarial firm, which last served as independent actuary for
the Pension Plan, or such other actuarial firm determined by the Committee.

1.3 Board of Directors. “Board of Directors” means the Board of Directors of the
Company.

1.4 Change in Control. “Change in Control” shall mean the occurrence of one or
more of the following events:

 

(a) Any one person or more than one person acting as a group (a “Group”) shall
acquire (whether in one or more transactions) ownership of interests in the
Company that, together with interests held by such person or Group, constitutes
more

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              2  



--------------------------------------------------------------------------------

     than 50% of the total fair market value or total voting power of all
interests, of the Company; or

(b) any one person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or Group)
ownership interests in the Company representing 35% or more of the total voting
power of all such interests in the Company; or

(c) a majority of the members of the governing body of the Company (or, for
purposes of this subparagraph (c), the relevant entity under the provisions of
Prop. Treas. Reg. §1.409A-3(g)(5)(vi)(A)) is replaced during any 12-month period
by members whose appointment or election is not endorsed by a majority of the
members of the governing body of the Company prior to the date of appointment or
election; or

(d) any one person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

(e) A Change in Control shall also be deemed to occur if a Change in Control, as
defined in (a), (b), (c) or (d) above, shall occur with respect to:

(i) the entity for which a Participant is providing services at the time of such
Change in Control, or

(ii) the entity liable for paying the benefits under this Plan (or all such
entities if more than one entity shall be so liable); or

(iii) an entity that is the majority holder of interests in any entity
identified in (i) or (ii), or any entity in a chain of entities in which such
entity is a majority holder of interests in another entity in the chain, ending
in an entity identified in (i) or (ii) above.

(f) Special Rules.

(i) For purposes of calculating ownership in determining whether a Change in
Control has occurred, the attribution rules of Code section 318(a) shall apply
with respect to stock of a corporation, and shall be applied by analogy with
respect to other types of business entities.

(ii) If, at the time of a transaction, any one person or Group is considered to
own more than 50 percent of the total fair market value or total voting power of
interests in the Company (or other entity), or is considered to own 35 percent
or more of the total voting power of interests in the Company (or other entity),
then the acquisition of additional interests in the Company or other entity
shall not be treated as a Change in Control under section (a) or (b) above, as
applicable.

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              3  



--------------------------------------------------------------------------------

(iii) For purposes of applying the provisions of section (d) above, a transfer
of assets is not treated as a change in the ownership of such assets if the
assets are transferred to:

(1) any person or Group who holds an interest in the Company, in exchange for
such interest;

(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(3) a person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of the Company; or

(4) an entity, at least 50% of the total value or voting powers of which is
owned, directly or indirectly, by a person or Group described in (3) above.

In applying the provisions of this section (f)(iii), a person’s status is
determined immediately after the transfer of assets.

1.5 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

1.6 Company. “Company” means the Valero GP, LLC, or any successor by merger,
purchase or otherwise.

1.7 Committee. “Committee” means the Benefit Plans Administrative Committee of
the Company.

1.8 Covered Compensation. “Covered Compensation” means the average (without
indexing) of the Taxable Wage Base for the 35 calendar years ending with the
calendar year in which a Participant attains social security retirement age (as
defined in Section 415(b)(8) of the Code). A 35-year period shall be used for
all Participants regardless of the year of birth of such Participant. In
determining a Participant’s Covered Compensation prior to the Participant
attaining social security retirement age, it shall be assumed that the Taxable
Wage Base in effect at the beginning of the Plan Year in which such
determination is made will remain constant for all future years.

1.9 Credited Service. “Credited Service” means a Participant’s continuing period
of employment with the Company (whether or not contiguous), commencing on the
first day for which such Participant is paid, or entitled to payment, for the
performance of duties with the Company and terminating with the Participant’s
final cessation of participation in the Plan. With respect to any full calendar
year in which a Participant receives Eligible Earnings in each payroll period as
an active Employee, he shall be credited with one year of Credited Service. With
respect to any partial calendar year in which a Participant receives Eligible
Earnings as an active Employee (such as the calendar year in which employment
commences or participation ceases) he shall be credited with a fraction of a
year of Credited Service, in the same proportion that the number of payroll
periods during such calendar year that he received Eligible Earnings as an

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              4  



--------------------------------------------------------------------------------

active Employee bears to the total number of payroll periods during such year.
All partial years of Credited Service shall be aggregated so that a Participant
receives credit for all periods of employment regardless of whether the Credited
Service is interrupted. Credited Service shall also include, and a Participant
shall be credited with, such additional periods of time, if any, as may have
been agreed upon by the Participant and the Company in connection with the
Participant’s employment, termination or otherwise.

For Participants who: (a) are or become Employees at any time during the period
beginning on the Effective Date and ending on the date that Valero Energy
Corporation ceases to own (directly or indirectly) any ownership interest in the
Company, and (b) immediately prior to becoming Employees, were employees of
Valero Energy Company or an affiliate of Valero Energy Company, Credited Service
shall also include the service credited for such Employees under the Valero
Energy Corporation Pension Plan.

1.10 Eligible Earnings. “Eligible Earnings” means all compensation paid or
payable by the Company to the employee in the form of base salary or wages and
bonuses (whether paid or payable in cash or securities or any combination
thereof), including therein any amounts of such base salary or wages and bonuses
earned which, at the employee’s election, in lieu of a cash payment to him, are
contributed to a Plan of Deferred Compensation maintained by the Company, if
any. During a leave of absence from work, with or without pay, such as
disability leave of absence or personal leave of absence, the Participant’s base
rate of pay in effect immediately prior to the leave of absence and his most
recent bonus amount earned shall be used in computing his Eligible Earnings.

1.11 Final Average Compensation. “Final Average Compensation” means a
Participant’s average monthly Eligible Earnings from any Company for the
thirty-six consecutive calendar months that give the highest average monthly
rate of Eligible Earnings for the Participant out of all calendar months next
preceding the earliest of (a) the date upon which a Participant becomes
ineligible for participation in this Plan pursuant to Section 2.2, (b) the
latest of (i) the Participant’s termination for total disability or (ii) his
Separation from Service, (c) the termination of this Plan or (d) a Change in
Control.

1.12 Monthly Covered Compensation. “Monthly Covered Compensation” means the
quotient resulting from dividing Covered Compensation by 12.

1.13 Monthly FICA Amount. “Monthly FICA Amount” means the quotient resulting
from dividing by 12 the Taxable Wage Base in effect or assumed to be in effect
at the beginning of the calendar year in which a Participant attains social
security retirement age (as defined in Code section 415(b)(8)).

1.14 Normal Retirement Date. “Normal Retirement Date” means the first day of the
month coincident with or next following the date on which the Participant
attains the age of 65 years.

1.15 Participant. “Participant” means either (a) an employee of the Company who
is eligible for and is participating in the Plan or (b) a former employee of the
Company who is receiving, or is eligible to receive benefits under the Plan.

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              5  



--------------------------------------------------------------------------------

1.16 Pension Plan. “Pension Plan” means the Valero GP, LLC Pension Plan, a
defined benefit plan qualified under Section 401(a) of the Code, as it may be
amended from time to time and any successor qualified defined benefit plan.

1.17 Pension Plan Benefit. “Pension Plan Benefit” means the amount of monthly
benefit payable from the Pension Plan which (i) in the case of an unmarried
Participant, is based upon a lifetime annuity payable to such Participant
pursuant to the provisions of Article 4 of the Pension Plan, or any successor
provision; or, (ii) in the case of a married Participant, is based upon a joint
and survivor pension of Actuarially Equivalent Value to the pension otherwise
payable to such Participant for life pursuant to the provisions of Article 4 of
the Pension Plan or any successor provision.

1.18 Plan. “Plan” means the Valero GP, LLC Supplemental Executive Retirement
Plan as set forth in this document, and as amended from time to time.

1.19 Plan of Deferred Compensation. “Plan of Deferred Compensation” means any
non-qualified deferred compensation plan or arrangement, any Code section 125
cafeteria plan, or any Code section 401(k) cash or deferred arrangement
maintained by the Company.

1.20 Plan Year. “Plan Year” means the calendar year.

1.21 Prior Pension Plan. “Prior Pension Plan” means the Valero Energy
Corporation Pension Plan, as amended.

1.22 Prior Pension Plan Benefit. “Prior Pension Plan Benefit” means the amount
of monthly benefit payable from the Prior Pension Plan which (i) in the case of
an unmarried Participant, is based upon a lifetime annuity payable to such
Participant pursuant to the provisions of Article 4 of the Prior Pension Plan,
or any successor provision; or, (ii) in the case of a married Participant, is
based upon a joint and survivor pension of Actuarially Equivalent Value to the
pension otherwise payable to such Participant for life pursuant to the
provisions of Article 4 of the Prior Pension Plan or any successor provision.

1.23 Rules. “Rules” means the Commercial Arbitration Rules of the American
Arbitration Association in effect at the date of commencement of any arbitration
hereunder.

1.24 Securities Act. “Securities Act” means the Securities Exchange Act of 1934,
as amended from time to time.

1.25 Separation from Service. “Separation from Service” shall mean a separation
from service as defined in Code section 409A and the regulations and rulings
issued thereunder.

1.26 Subsidiary. “Subsidiary” means (i) any corporation 50% or more of whose
stock having ordinary voting power to elect directors (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned, directly or indirectly, by the Company, and (ii) any
partnership, association, joint venture or other entity in which, the Company,
directly or indirectly, has a 50% or greater equity interest at the time.

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              6  



--------------------------------------------------------------------------------

1.27 Surviving Spouse. “Surviving Spouse” means the spouse of a Participant who
is eligible to receive a Qualified Pre-retirement Survivor Annuity benefit under
the Pension Plan.

1.28 Trust. “Trust” or “Trust Agreement” shall mean the trust, if any, created
to fund benefits under the Plan pursuant to Article X.

1.29 Trustee. “Trustee” means collectively one or more persons or corporations
with trust power which have been appointed by the Committee and have accepted
the duties of Trustee of the Trust (if any) and any and all successor or
successors appointed by the Company.

ARTICLE II

ELIGIBILITY

2.1 Eligibility. An Employee shall become a Participant in the Plan as of the
date he is selected by the Committee for inclusion as a Participant in the Plan.
Ongoing eligibility and participation of Participants shall be determined by the
Committee in its sole discretion, and no employee shall have a right to initial
or ongoing participation in this Plan. As of the Effective Date, any Employee
who was a participant in the Prior SERP shall automatically become a Participant
in this Plan.

2.2 Frozen Participation. If an Employee who is a Participant later becomes
ineligible to continue to participate but still is employed by an adopting
Company, his Accrued Benefit will be frozen as of the last day of the Plan Year
prior to the Plan Year during which he initially became ineligible to
participate. He will later be entitled to that frozen Accrued Benefit, upon his
Separation from Service (if, at the time of such Separation from Service, his
Accrued Benefit is vested), subject to the requirements of Articles III and IV.
The frozen Accrued Benefit will be payable at the time and in the form set forth
in Article IV. The Surviving Spouse of a Participant whose Accrued Benefit is
frozen at the time of the Participant’s death shall not be entitled to any death
benefit under this Plan. A Participant whose Accrued Benefit is frozen at the
time of incurring a disability shall not accrue any further Credited Service
either for accrual or vesting purposes after the disability occurs so long as
the Participant’s Accrued Benefit in this Plan is frozen. If the frozen Accrued
Benefit is less than the benefit which could otherwise be provided without this
limitation, then the benefit will not exceed the Participant’s frozen Accrued
Benefit. Additionally, if any of the events described in Article VI should
occur, the Participant whose Accrued Benefit is frozen shall be subject to
having his frozen Accrued Benefit either restricted in amount or forfeited in
accordance with Article VI.

2.3 Renewed Eligibility. If an employee who is a Participant becomes ineligible
to continue to participate but remains employed by an adopting Company and then
later again becomes eligible to participate, the Participant will be given
Credited Service for the intervening period, will have his Final Average
Compensation computed as though the freeze had never occurred, and will be
treated for all purposes as though he had not had his participation interrupted.

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              7  



--------------------------------------------------------------------------------

ARTICLE III

VESTING

Except as otherwise set forth herein, a Participant’s Accrued Benefit shall vest
pursuant to the following vesting schedule:

 

Participant’s Years of Credited Service

   Vested Percentage  

Less than 5

   0 %

5 or more

   100 %

Notwithstanding the foregoing, the portion of a Participant’s Accrued Benefit
attributable to Credited Service attained on or after January 1, 1996, shall
vest only upon the occurrence of the Participant’s (i) death, (ii) Disability,
or (iii) Separation from Service after the Participant has attained age 55 and 5
years of Credited Service. In the event of the Participant’s Separation from
Service prior to attaining age 55 and 5 years of Credited Service for any reason
other than death or Disability, the Participant’s Accrued Benefit hereunder
shall be forfeited, and, in such case, the Participant shall be eligible for
benefits under the Valero GP, LLC Excess Pension Plan if, and to the extent, the
Participant satisfies the eligibility criteria for benefits under such plan.

Notwithstanding the foregoing provisions, a Participant’s Accrued Benefit
(whether attributable to Credited Service earned prior to, on, or after,
January 1, 1996) shall vest upon the occurrence of a Change in Control, upon
termination of the Plan pursuant to Section 9.1 or if the adopting Subsidiary
employing a Participant terminates its participation in the Plan and such
Participant’s participation in the Plan is not promptly continued through
employment by another adopting Subsidiary.

ARTICLE IV

RETIREMENT BENEFIT

4.1 Calculation of Retirement Benefit. Subject to the following provisions of
this Section 4.1, the provisions of Section 4.3 and Article III; the monthly
pension payable under the Plan shall be an amount equal to the sum of (i) plus
(ii) minus (iii) where (i) equals: 1.60% of the Participant’s Final Average
Compensation multiplied by his number of years of Credited Service; and
(ii) equals .35% multiplied by the product of his number of years of Credited
Service (not to exceed 35 years) times the excess of his Final Average
Compensation over the lesser of (a) 1.25 times his Monthly Covered Compensation,
or (b) the Monthly FICA Amount; and (iii) equals the sum of the Participant’s
Pension Plan Benefit and Prior Pension Plan Benefit. In the case of an unmarried
Participant the benefit shall be based on a lifetime annuity. In the case of a
married Participant the benefit shall be a fifty percent (50%) Qualified Joint
and Survivor Annuity pension of Actuarially Equivalent Value to the pension
otherwise payable for life hereunder. The monthly pension payable under the
Plan, as determined above, shall be further reduced by the equivalent amount the
Pension Plan Benefit and the Prior Pension Plan

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              8  



--------------------------------------------------------------------------------

Benefit are increased as a result of increases in the amount of maximum benefits
payable from qualified plans in accordance with Code Section 415 or other
applicable law. If a Participant’s benefits commence prior to his Normal
Retirement Date, the monthly pension payable to such Participant shall be
determined by multiplying the monthly pension otherwise payable to him by the
applicable early retirement reduction factor contained in the Pension Plan.

4.2 Form and Time of Payment. Benefits under the Plan shall commence upon the
Participant’s Separation from Service. In the event that the present lump-sum
Actuarial Value of a Participant’s benefit at Separation from Service is $50,000
or less, such benefit shall be paid in a single lump sum cash payment. In the
event that the present lump-sum Actuarial Value of a Participant’s benefit at
Separation from Service is greater than $50,000, such benefits shall be made
available to the Participant only in the form of the monthly annuity payment
forms available to the Participant under the Pension Plan which are Actuarial
Equivalent lifetime annuities. Any optional annuity form normally available
under the Pension Plan that is coordinated with such Participant’s Social
Security benefit, or is not an Actuarial Equivalent lifetime annuity, shall not
be an available optional payment form under this Plan. In that regard, the
Company shall furnish each Participant, on or about 180 days prior to the date
on which he will have both attained age 55 and completed five years of Credited
Service, or, if earlier, the date he will have attained age 65, a written
explanation of (a) the terms and conditions of payment provided under the form
of payments as described in the Pension Plan and the optional forms of payment
which may be elected in lieu thereof; (b) the terms and conditions of payment
provided under the automatic pension as described in the Pension Plan; and
(c) the relative financial effect on a Participant’s total pension of an
election not to take the standard and automatic pension. In addition, the
Company shall also furnish each married Participant at least 120 days prior to
the date his benefit is scheduled to commence under the Plan, a written
statement of the amount of pension which would be payable on his behalf under
the standard and automatic Qualified Joint and Survivor Annuity pension as is
described in the Pension Plan; and the amount of pension otherwise payable under
the available optional forms of benefit.

4.3 Modification of Pension. The Committee shall have the right to modify the
calculation of the benefit payable as to any Participant as it may desire from
time to time; provided, however, that any such modification shall not result in
a reduction of the benefit payable below the amount set forth above in
Section 4.1. In addition, except as expressly provided for herein, benefits
payable under this Plan to any Participant shall not affect any other right or
entitlement a Participant may have by contract or otherwise. In addition, the
benefits payable to a Participant under this Plan may be modified by written
agreement entered into between the Participant and a Company and approved
pursuant to Section 7.7. If so modified, the provisions of such written
agreement shall prevail in determining such Participant’s rights and benefits
under this Plan.

4.4 Delay of Certain Payments. With respect to any Participant who is a
“Specified Employee,” as defined in Code Section 409A and the regulations and
rulings issued thereunder, any benefit that becomes payable by reason of such
Participant’s Separation from Service shall not commence prior to the date that
is six (6) months following such Participant’s Separation from Service. Upon
commencement of any benefit delayed by application of this Section 4.4, the
monthly benefit payable to the Participant shall be determined as of the
Participant’s Separation from Service, and the first payment shall include all
payments that would have

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              9  



--------------------------------------------------------------------------------

otherwise becomes payable during the period of such delay. The provisions of
this Section 4.4 shall not apply (a) with respect to any benefit that becomes
payable due to the death of the Participant, or (b) if, at the time of such
Participant’s Separation from Service, no stock of the Company is publicly
traded on an established securities market or otherwise.

ARTICLE V

PRERETIREMENT SPOUSAL DEATH BENEFIT

5.1 Death Prior to Commencement of Benefits. In the event that a Participant
dies prior to commencing payment of his benefit hereunder, the Participant’s
Surviving Spouse shall receive for life a Surviving Spouse benefit under the
Plan, which shall continence on the first day of the month following the date of
the Participant’s death and shall be equal to fifty percent (50%) of the amount
the Participant would have received under Section 4.1 if he had experienced a
Separation from Service on his date of death and elected immediate commencement
of his pension on his Separation from Service.

5.2 Death After Commencement of Benefits. Upon the death of a Participant at or
after the date that the Participant has commenced payment of his benefit
hereunder, there is no separate death benefit and the Surviving Spouse shall be
entitled to receive only the survivor portion of any benefit otherwise payable,
based upon the form of annuity elected by the Participant under Section 4.1.

5.3 Beneficiary Designation Prohibited. Since the only death benefit payable
under the Plan is to a Surviving Spouse, and no Participant shall have the right
to designate a beneficiary to receive death benefits hereunder.

ARTICLE VI

PROVISIONS RELATING TO ALL BENEFITS

6.1 Effect of This Article. The provisions of this Article will control over all
other provisions of this Plan.

6.2 Termination of Employment. Termination of employment for any reason prior to
the participant’s vesting under Article III or Article V, if applicable, will
cause the Participant and any Surviving Spouse to forfeit all interest in and
under this Plan.

6.3 No Duplication of Benefits. It is not intended that there be any duplication
of benefits. Therefore, in no event will a Participant and/or such Participant’s
Surviving Spouse qualify for a benefit under both Articles IV and V.

6.4 Forfeiture For Cause. If the Committee finds, after full consideration of
the facts presented on behalf of both the Company and a Participant, that the
Participant was discharged by a Company for fraud, embezzlement, theft,
commission of a felony, proven dishonesty in the course of his employment by a
Company which damaged the Company, or for disclosing trade secrets of a Company,
the entire benefit accrued for the benefit of the Participant and/or his
Surviving Spouse will be forfeited even though it may have been previously
vested

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              10  



--------------------------------------------------------------------------------

under Article III or V. The decision of the Committee as to the cause of a
former Participant’s discharge and the damage done to the Company will be final.
No decision of the Committee will affect the finality of the discharge of the
Participant by the Company in any manner. Notwithstanding the foregoing, no
forfeiture should be permitted pursuant to this Section following Plan
termination or a Change in Control unless pursuant to arbitration consistent
with the provisions of Section 11.3.

6.5 Forfeiture for Competition. If at the time a distribution is being made or
is to be made to a Participant, the Committee finds after full consideration of
the facts presented on behalf of the Company and the Participant, that the
Participant at any time within two years following his termination of employment
from all Companies and without written consent of a Company, directly or
indirectly owns, operates, manages, controls or participates in the ownership
(other than through ownership of less than 5% of the common stock of a publicly
traded entity), management, operation or control of or is employed by, or is
paid as a consultant or other independent contractor by a business which
competes with the Company by which he was formerly employed in a trade area
served by the Company at the time distributions are being made or to be made and
in which the Participant had represented the Company while employed by it; and
if the Participant continues to be so engaged 60 days after written notice has
been given to him, the Committee may forfeit all benefits otherwise due the
Participant even though such benefit may have been previously vested under
Article III or V. Notwithstanding the foregoing, no forfeiture shall be
permitted pursuant to this Section following Plan termination or a Change in
Control unless pursuant to arbitration consistent with the provisions of
Section 11.3.

6.6 Expenses Incurred in Enforcing the Plan. The Company will pay a Participant
for all reasonable legal fees and expenses incurred by him in successfully
contesting or disputing his termination of employment by a Company or in
successfully seeking to obtain or enforce any benefit provided by this Plan if
such termination occurs or a benefit is payable following a Change in Control.

6.7 No Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments. Notwithstanding that any payment or benefit received or to
be received by a Participant in connection with a Change in Control, or the
termination of his employment by a Company, would not be deductible, whether in
whole or in part, by a Company or any affiliated company, as a result of
Section 280G of the Code, the benefits payable under this Plan shall
nevertheless not be reduced.

6.8 Benefits Upon Re-employment. If a former employee who is receiving benefit
payments under this Plan is re-employed by the Company, the payment of the
benefit will continue during his period of re-employment. The re-employed former
employee’s benefit will not be changed as a result of his re-employment.

ARTICLE VII

ADMINISTRATION

7.1 Committee. The Plan shall be administered by the Committee.

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              11  



--------------------------------------------------------------------------------

7.2 Powers of the Committee. The Committee will have the exclusive
responsibility for the general administration of this Plan according to the
terms and provisions of this Plan and will have all powers necessary to
accomplish those purposes, including but not by way of limitation the right,
power and authority:

(a) to make rules and regulations for the administration of this Plan;

(b) to construe all terms, provisions, conditions and limitations of this Plan;

(c) to correct any defect, supply any omission or reconcile any inconsistency
that may appear in this Plan;

(d) to determine all controversies relating to the administration of this Plan,
including but not limited to:

(1) differences of opinion arising between a Company and a Participant, and

(2) any question it deems advisable to determine in order to promote the uniform
administration of this Plan for the benefit of all interested parties; and

(e) to delegate, without limitation, by written notice to the Company’s Chief
Financial Officer, the Trustee, the Committee or any other designee, powers of
investment and administration as well as those clerical and recordation duties
of the Committee, as it deems necessary or advisable for the proper and
efficient administration of this Plan.

7.3 Committee Discretion. The Committee in exercising any power or authority
granted under this Plan or in making any determination under this Plan may use
its sole discretion and judgment. Any decision made or any act or omission, by
the Committee in good faith shall be final and binding on all parties and,
except as otherwise set forth in Sections 6.4, 6.5 and 7.2(d)(1), shall not be
subject to de novo review.

7.4 Reliance Upon Information. The Committee will not be liable for any decision
or action taken in good faith in connection with the administration of this
Plan. Without limiting the generality of the foregoing, any decision or action
taken by the Committee when it relies upon information supplied it by any
officer of the Company, the Company’s legal counsel, the Company’s actuary, the
Company’s independent accountants or other advisors in connection with the
administration of this Plan will be deemed to have been taken in good faith.

ARTICLE VIII

ADOPTION BY SUBSIDIARIES

8.1 Procedure for and Status After Adoption. Any Subsidiary of the Company at
the date of adoption of this Plan, and any entity becoming a Subsidiary of the
Company after such date of adoption, may adopt this Plan by appropriate action
of its board of directors or other governing body. Any power reserved under this
Plan to the Company may be exercised

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              12  



--------------------------------------------------------------------------------

separately by each such Subsidiary adopting the Plan; provided, however, that
(i) powers reserved under this Plan to the Board of Directors or the Committee
shall be exercised only by the Board of Directors of the Company or Committee
thereof and (ii) powers reserved under this Plan to the Company shall be
exercised only by the Company. Each Subsidiary adopting the Plan delegates to
the Company exclusive administrative responsibility for the Plan. However, the
Company may allocate the costs of Plan benefits among the Companies in any
reasonable manner such that each Company shall bear the costs of participation
by those Participants who are or were employees of such Company. Each
Subsidiary, by adopting this Plan, and in consideration of the like undertakings
of the other adopting Subsidiaries, agrees that the obligations and liabilities
of the Company(ies) for the payment of benefits to any Participants (and to any
person claiming through a Participant) hereunder shall be the joint and several
obligation of each Subsidiary adopting the Plan, not solely of the Company
employing or previously employing a Participant. Accordingly, each such adopting
Subsidiary agrees that, to the extent permitted under-Section 10.4, each
Participant (and any person claiming through a Participant) shall have recourse
and a right of action to enforce benefits payable under this Plan against any
and all Companies contemporaneously participating in the Plan during the period
of such Participant’s Credited Service.

8.2 Termination of Participation By Adopting Subsidiary. Any Subsidiary adopting
this Plan may, by appropriate action of its board of directors or other
governing body, terminate its participation in this Plan. The Committee may, in
its discretion, also terminate a Subsidiary’s participation in this Plan at any
time. The termination of the participation in this Plan by a Subsidiary will
not, however, affect the rights of any Participant who is working or has worked
for the Subsidiary as to benefits previously vested under Article III of this
Plan.

ARTICLE IX

AMENDMENT AND/OR TERMINATION

9.1 Amendment or Termination of the Plan. The Committee reserves the right in
its sole discretion, to suspend, amend or terminate this Plan at any time or
from time to time, in whole or in part for whatever reason it deems appropriate.

9.2 No Retroactive Effect on Annual Benefits. No amendment will affect the
rights of any Participant to the Retirement benefit provided in Article IV
previously accrued by the Participant or will change a Participant’s rights
under any provision relating to a Change in Control after a Change in Control
has occurred without his consent. However, the Board of Directors retains the
right at any time to change in any manner the Retirement benefit provided in
Article IV but only as to accruals after the date of the amendment.

9.3 Effect of Termination. If this Plan is terminated, then (i) no Surviving
Spouse benefit will be provided to the Surviving Spouse of a Participant dying
on or after such date of termination, and no further Retirement benefit will
accrue, and (ii) all Plan Participants in active employment of a Company
(including Participants whose Accrued Benefit is frozen pursuant to Section 2.2)
shall become fully vested. In the event of the termination of the Plan, the
Accrued Benefit payable to each affected current or frozen Participant (or
Surviving Spouse) shall be determined as of such date of termination and shall
be paid at such time and in such form as it would be otherwise payable under the
terms of the Plan.

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              13  



--------------------------------------------------------------------------------

9.4 Effect of Change in Control. Upon the occurrence of a Change in Control, all
Accrued Benefits of all Participants shall immediately become fully vested. The
Accrued Benefit of each Participant shall be paid out at such time and in such
form as it would otherwise be payable under the terms of this Plan.

ARTICLE X

FUNDING

10.1 Payments from Trust. As set forth in Section 8.1, the Companies are jointly
and severally liable to pay the benefits due under this Plan. The Companies may
establish, but shall not be required to establish a Trust to provide for the
funding of benefits hereunder.

10.2 Plan May Be Funded Through Life Insurance. It is specifically recognized
that the Company may, but is not required to, purchase life insurance so as to
accumulate assets sufficient to fund obligations under this Plan and that the
Company may, but is not required to contribute any policy or policies it may
purchase and any amount it finds desirable to the Trust or any other trust
established to accumulate assets to fund obligations under this Plan. However,
under all circumstances, the Participants will have no rights in or to any such
policies.

10.3 Funding of Rabbi Trust. To the extent the Company establishes a Trust
hereunder, the Company may make contributions of cash or other assets to the
Trust, but shall not be required to make contributions thereto in any amount.
Notwithstanding the foregoing, the Company may require that a Subsidiary
adopting the Plan make contributions to the Trust in an amount sufficient to
satisfy the liability accrued under the Plan to Participants while employed by
such Subsidiary.

10.4 Ownership of Assets; Release. All policies of insurance or other assets
contributed to the Trust (or to any other trust established for the purpose of
funding benefits hereunder) pursuant to Sections 10.2, 10.3 or otherwise shall
be contributed by the Company, and all such policies or other assets shall be
owned solely by the Company immediately prior to such contribution. No
Participant shall contribute policies or assets to the Trust. As an internal
accounting matter, the Company may allocate liabilities under the Plan to the
various Subsidiaries adopting the Plan. The Company may charge or allocate all
or any part of such contributions to Subsidiaries adopting the Plan in any
reasonable manner determined by the Company in accordance with generally
accepted accounting principles, and may record the amounts so allocated as
obligations owing among the Company and such Subsidiaries. The Company may also
allocate or distribute assets received by it from the Trust pursuant to
Section 10.5 hereof to such Subsidiaries in any reasonable manner determined by
the Company in accordance with generally accepted accounting principles.
However, notwithstanding the fact that a Subsidiary may be deemed to have a
claim against the Company with respect to such contributions or distributions,
no Subsidiary shall at any time own or be deemed to own or have any contingent,
reversionary or other beneficial interest in any portion of the policies and
other assets held in the Trust or any claim, against the Trustee or otherwise,
with respect thereto. Each

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              14  



--------------------------------------------------------------------------------

Subsidiary, in consideration of the mutual covenants herein contained, for
itself, its successors, assigns, representatives, administrators, trustees and
other persons claiming by, through or under such Subsidiary, hereby irrevocably
and forever releases and relinquishes (i) any and all rights, claims and
interests (beneficial, reversionary, actual, contingent or otherwise), known or
unknown, asserted or unasserted, which it has or may have, or may hereafter
have, in or with respect to the Trust, the Trust Fund (as such term is defined
in the Trust Agreement) and the policies and assets now or hereafter from time
to time contributed or contributable thereto, held therein or thereby, or
distributable therefrom or thereby, and (ii) any claim, demand, action or cause
of action whatsoever which it has or may have, or may hereafter have, against
the Trustee, its successors or assigns, with respect thereto.

10.5 Reversion of Excess Assets. Assets held pursuant to the Trust shall not be
loaned to any Company. However, the Company may, at any time, request the
actuary who last performed the annual actuarial valuation of the Pension Plan to
determine the Actuarial Equivalent of the Accrued Benefits, assuming the Accrued
Benefits to be fully vested (whether they are or not), as of the end of the Plan
Year coincident with or last preceding the request, of all Participants and
Surviving Spouses of deceased Participants for which the Company is or will be
obligated to make payments under this Plan. If the fair market value of the
assets held in the Trust, as determined by the Trustee as of that same date,
exceeds the Actuarial Equivalent of the Accrued Benefits of all such
Participants and Surviving Spouses by not less than 25%, then the Company may
direct the Trustee to return to the Company that part of the assets which is in
excess of 125% of the Actuarial Equivalent of the Accrued Benefits. If the Plan
has terminated, all assets held in the Trust following the distribution of all
Accrued Benefits under the Plan shall revert to the Company.

10.6 Participants Must Rely Only on General Credit of the Companies. The
provisions of Sections 10.2 and 10.3 notwithstanding, it is specifically
recognized by the Company and the Participants that this Plan is an unsecured
corporate commitment and that each Participant (and any Surviving Spouse or
other person claiming through a Participant) must rely upon the general credit
of the Company for the fulfillment of its obligations under this Plan. Nothing
contained in this Plan or in the Trust Agreement will constitute a
representation, covenant or guarantee by the Company that the policies and
assets transferred to the Trust (or any other trust established for the purpose
of funding benefits hereunder) or the general assets of the Company will be
sufficient to pay any or all benefits under this Plan Neither this Plan nor the
Trust creates any secured or priority position, preferential right, lien, claim,
encumbrance, right, title or other interest of any kind in any Participant in
any policy or other asset held by the Company, contributed to the Trust (or any
other trust established for the purpose of funding benefits hereunder) or
otherwise designated to be used for payment of any obligations created in this
Plan. No policy or other specific asset of the Company has otherwise been or
will be set aside, or has been or will be pledged in any way for the performance
of obligations under this Plan, which would remove the policy or asset from
being subject to the claims of the general creditors of the respective Company.
The Trust Agreement (and any other agreement entered into to fund obligations
under this Plan) shall specify that, with respect to their benefits under this
Plan, the Participants (and any Surviving Spouse or other person claiming
through a Participant) are only unsecured general creditors.

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              15  



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.1 Responsibility for Distributions and Withholding of Taxes. The Company
shall calculate the amount of any distribution payable to a Participant
hereunder, and the amounts of any deductions required with respect to federal,
state or local tax withholding, and shall withhold or cause the same to be
withheld. However, any and all taxes payable with respect to any distribution or
benefit hereunder shall be the sole responsibility of the Participant, not of
the Company or any Company, whether or not the Company or any Company shall have
withheld or collected from the Participant any sums required to be so withheld
or collected in respect thereof and whether or not any sums so withheld or
collected shall be sufficient to provide for any such taxes. Without limitation
of the foregoing, and except as may otherwise be provided in any separate
employment, severance or other agreement between the Participant and any
Company, the individual Participant or Surviving Spouse, as the case may be,
shall be solely responsible for payment of any excise, income or other tax
imposed (i) upon any payment hereunder which may be deemed to constitute an
“excess parachute payment” pursuant to Section 4999 of the Code, or (ii) based
upon any theory of “constructive receipt” of any lump-sum or other amount
hereunder.

11.2 Limitation of Rights. Nothing in this Plan will be construed:

(a) to give a Participant or other person claiming through him any right with
respect to any benefit except in accordance with the terms of this Plan or an
agreement modifying rights under this Plan;

(b) to limit in any way the right of the Company to terminate a Participant’s
employment with the Company at any time;

(c) to evidence any agreement or understanding, expressed or implied, that the
Company will employ a Participant in any particular position or for any
particular remuneration; or

(d) to give a Participant or any other person claiming through him any interest
or right under this Plan other than that of any unsecured general creditor.

11.3 Resolution of Disputes. It is agreed that any and all disputes, claims,
(whether tort, contract, statutory or otherwise) and/or controversies which
relate in any manner to the Plan shall, subject to the provisions of Article
VII, be submitted to the Company’s established dispute resolution program
applicable to employees generally.

11.4 Distributions to Incompetents. Should a Participant or a Surviving Spouse
be incompetent at the time any payment is due hereunder, as determined by the
Committee in its sole discretion, the Company is authorized to make such payment
to the guardian or conservator of the incompetent Participant or Surviving
Spouse or directly to the Participant or Surviving Spouse or to apply those
funds for the benefit of the incompetent Participant or Surviving Spouse in any
manner the Committee determines in its sole discretion.

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              16  



--------------------------------------------------------------------------------

11.5 Nonalienation of Benefits. No right or benefit provided in this Plan will
be transferable by the Participant, except upon his death to a Surviving Spouse
as provided in this Plan. No right or benefit under this Plan will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
the same will be void. No right or benefit under this Plan will in any manner be
liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If any Participant or any Surviving Spouse
becomes bankrupt or attempts to anticipate, alienate, sell, assign, pledge,
encumber or charge any right or benefit under this Plan, that right or benefit
will, in the discretion of the Committee, cease. In that event, the Committee
may have the Company hold or apply the right or benefit or any part of it to the
benefit of the Participant or Surviving Spouse, his or her spouse, children or
other dependents or any of them in any manner and in any proportion the
Committee believes to be proper in its sole and absolute discretion, but is not
required to do so.

11.6 Severability. If any term, provision, covenant or condition of this Plan is
held to be invalid, void or otherwise unenforceable, the rest of this Plan will
remain in full force and effect and will in no way be affected, impaired or
invalidated.

11.7 Notice. Any notice or filing required or permitted to be given to a
Company, the Committee or a Participant will be sufficient if in writing and
hand delivered or sent by U.S. mail to the principal office of the Company,
acting on behalf of the Company or Committee, or to the residential mailing
address of the Participant. Notice will be deemed to be given as of the date of
hand delivery or if delivery is by mail, as of the date shown on the postmark.

11.8 Gender and Number. If the context requires it, words of one gender when
used in this Plan will include the other gender, and words used in the singular
or plural will include the other.

11.9 Governing Law. The Plan will be construed, administered and governed in all
respects by the laws of the State of Texas.

11.10 Effective Date. This Plan will be operative and effective on July 1, 2006.

[THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              17  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this document on this 1st day of
August, 2006, to be effective as of July 1, 2006.

 

  VALERO GP, LLC By  

/s/ Steven A. Blank

  Steven A. Blank, Chairman   Benefit Plans Administrative Committee

 

Valero GP, LLC Supplemental Executive Retirement Plan

                              18  